Exhibit 10.2

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to the Employment Agreement dated as of November 13, 2008 (the
“Agreement”) by and between Rockwood Specialties, Inc., a Delaware Corporation
(the “Company”) and Robert J. Zatta (the “Executive”) is hereby executed as of
October 28, 2010.

 

1.               Section 4 of the Agreement is amended, effective as of calendar
year 2010, by substituting “110%” for “100%” in the first sentence thereof.

 

2.               Section 6.3 of the Agreement is amended, effective January 1,
2010, to read as follows:

 

“6.3         Company Car.  During the employment term, the Executive will be
provided with use of a Company automobile or an automobile allowance equivalent
to the lease payment of an automobile commensurate with the Executive’s
position, including reimbursement on a monthly basis for expenses associated
with operating the automobile including gas, insurance and maintenance.  The
reimbursements called for by this Section 6.3 (as well as by Sections 7.4, 7.5
and 7.6) shall be paid in accordance with the Company’s reimbursement policy for
senior executives (but in no event later than the last day of the calendar year
next following the calendar year in which the Executive pays the respective
expenses).  Payment or reimbursement of such amounts with respect to any
calendar year shall not affect the amount eligible for payment or reimbursement
in any other calendar year, and such payments and reimbursements may not be
exchanged for cash or another benefit.”

 

3.               Clause (iv) of each of Sections 7.4, 7.5 and 7.6 is amended to
read as follows:

 

“(iv) provide continued use of Executive’s Company automobile or a continued
automobile allowance for a period of twelve (12) months (as provided in
Section 6.3); and”

 

4.               Except as set forth above, the Agreement remains in full force
and effect.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above set forth.

 

 

 

By:

/s/ Sheldon R. Erikson

 

 

Name: Sheldon R. Erikson

 

 

Title:   Chairman, Compensation Committee

 

 

 

 

/s/ Robert J. Zatta

 

Robert J. Zatta

 

--------------------------------------------------------------------------------